Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141768-9(50)                                                                                          Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  MARY CIPRIANO,                                                                                                       Justices
           Plaintiff-Appellant/
           Cross-Appellee,
  v                                                                  SC: 141768-9
                                                                     COA: 291377, 292806
                                                                     Macomb CC: 91-004641-DO
  SALVATORE CIPRIANO,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 6, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         d0829                                                                  Clerk